                                         Case 5:17-md-02773-LHK Document 794 Filed 11/13/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     IN RE QUALCOMM ANTITRUST                           Case No. 17-MD-02773-LHK
Northern District of California
 United States District Court




                                         LITIGATION
                                  13                                                        ORDER DENYING WITHOUT
                                                                                            PREJUDICE APPLICATIONS FOR
                                  14                                                        ADMISSION OF ATTORNEY PRO
                                                                                            HAC VICE
                                  15
                                                                                            Re: Dkt. No. 786, 787, 788, 789, 790
                                  16

                                  17
                                              On November 7, 2018, Richard Zembek, Daniel Leventhal, Marc Collier, Talbot Hansum,
                                  18
                                       and Eric Hall applied for admission to practice pro hac vice in the Northern District of California
                                  19
                                       representing Qualcomm. Counsel failed to attach certificates of good standing or equivalent
                                  20
                                       official documents from their state bar as required under Civil Local Rule 11-3(a). Therefore,
                                  21
                                       their applications for admission to practice pro hac vice are DENIED without prejudice.
                                  22
                                       IT IS SO ORDERED.
                                  23
                                       Dated: November 13, 2018
                                  24
                                                                                       ______________________________________
                                  25                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  26
                                  27
                                                                                        1
                                  28   Case No. 17-MD-02773-LHK
                                       ORDER DENYING WITHOUT PREJUDICE APPLICATIONS FOR ADMISSION OF ATTORNEY PRO HAC
                                       VICE
